Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed December 26, 2018. Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty et al. (US 2017/0279826 A1).

With respect to claim 1, Mohanty discloses a method for cloud native discovery and protection (Abstract), comprising:
identifying a plurality of cloud assets in a cloud native environment based on cloud credentials for each of the plurality of cloud assets (Abstract and [0023], cloud computing platform with temporary instances);
determining at least one cloud asset instance that lacks active security protection based on a configuration of at least one of: each of the at least one cloud asset ([0010]-
reconfiguring at least a portion of the cloud native environment with respect to the at least one cloud asset instance that lacks active security protection ([0028], installing applications needed for temporary instances when an instance is generated from a default image without a security agent).
With respect to claim 3, Mohanty discloses the method of claim 1, wherein the at least one cloud asset instance is determined to lack active security protection based further on metadata associated with each of the at least one cloud asset instance ([0021]), wherein the metadata associated with each cloud asset instance indicates at least one of: an identifier of the cloud asset instance, a software version number of software used by the cloud asset instance, and a configuration of the cloud asset instance ([0050], version information for application deployed on temporary virtual machine).
With respect to claim 4, Mohanty discloses the method of claim 3, wherein determining the at least one cloud asset instance that lacks active security protection further comprises:
comparing at least a portion of the metadata associated with each of a plurality of cloud asset instances to at least one of: required configuration information for the respective cloud asset, and configuration information for the at least one security 
With respect to claim 5, Mohanty discloses the method of claim 4, wherein the at least a portion of metadata of each of the plurality of cloud asset instances is compared to the required configuration information for the respective cloud asset ([0020]-[0021], [0035], [0040], and [0046], determining the reputation status of an application introduced on a temporary virtual instance to obtain its security risk in the cloud environment; where each application need to have a security policy applied when introduced in the cloud environment), wherein the required configuration information includes at least one required security service for the respective cloud asset ([0020]-[0021], [0035], [0040], and [0046], where each application need to have a security policy applied when introduced in the cloud environment).
With respect to claim 6, Mohanty discloses the method of claim 5, wherein the reconfigured at least a portion of the cloud native environment includes the at least one cloud asset instance that lacks active security protection ([0021]), wherein the at least one cloud asset instance is reconfigured to utilize the at least one required security service ([0021]).
With respect to claim 7, Mohanty discloses the method of claim 4, wherein the at least a portion of metadata of each of the plurality of cloud asset instances is compared to the configuration information for the at least one security solution deployed in the cloud native environment ([0020], [0035], [0040], and [0046], determining the reputation status of an application introduced on a temporary virtual instance to obtain 
With respect to claim 8, Mohanty discloses the method of claim 7, wherein the reconfigured at least a portion of the cloud native environment includes the at least one security solution ([0021]), wherein the at least one security solution is reconfigured to protect each of the at least one cloud asset instance that lacks active security protection ([0021]).
With respect to claim 9, Mohanty discloses the method of claim 1, wherein the plurality of cloud assets includes at least one of: a serverless application, a registry, a software container, a virtual machine, and a cluster of nodes ([0024], virtual machine applications).
	With respect to claim(s) 10-11 and 13-19, the non-transitory medium and system of claim(s) 10-11 and 13-19 does/do not limit or further define over the method of claim(s) 1 and 3-9. The limitations of claim(s) 10-11 and 13-19 is/are essentially similar to the limitations of claim(s) 1 and 3-9. Therefore, claim(s) 10-11 and 13-19 is/are rejected for the same reasons as claim(s) 1 and 3-9. Please see rejection above.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2017/0279826 A1), in view of Castilho et al. (US 2019/0036967 A1).

With respect to claims 2 and 12, Mohanty discloses the method of claim 1, but does not explicitly disclose wherein identifying the plurality of cloud assets in the cloud native environment further comprises:
enumerating a plurality of application programming interface (API) endpoints in the cloud native environment using the cloud credentials, wherein the plurality of cloud assets is identified based on the enumerated plurality of API endpoints; 
However, Castilho discloses identifying the plurality of cloud assets in the cloud native environment further comprises:
enumerating a plurality of application programming interface (API) endpoints in the cloud native environment using the cloud credentials, wherein the plurality of cloud assets is identified based on the enumerated plurality of API endpoints ([0025] and [0033]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Mohanty with the teachings of Castilho to identify cloud assets using API endpoints, in order ‘to determine identifiers for a plurality of endpoints that are targets of a command and update records associated with those endpoints’ (Castilho, [0027]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katrekar et al. (US 10,333,959 B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 15, 2021